Exhibit 10.24 

 [img003_v3.jpg]







CONSULTING AGREEMENT



 

This Consulting Agreement (the “Agreement”), effective as of August 11, 2017, is
entered into by and between, Arkados Group, Inc., a Delaware corporation, with
its principal address at 211 Warren Street, #320, Newark, NJ 07103 (herein
referred to as the “Company”) and LP Funding, LLC DBA LPF Communications, a
Nevada limited liability company with principal address at 224 Bahama Ln, Palm
Beach, FL 33480(herein referred to as the “Consultant”). As used in this
Agreement, the term “Parties” shall refer to the Company and Consultant jointly.

 

WHEREAS:

 

A.The Company seeks to engage the services of Consultant to assist the Company
in its efforts to gain greater recognition and awareness among investors in the
public capital markets.

 

B.Consultant will seek to assist the Company in its efforts to better develop
investor recognition and awareness in the public capital markets.

 

C.The Company is familiar with Consultant and Consultant’s skills and expertise.

 

D.The Parties acknowledge and agree that Consultant has completed a preliminary
review of the Company and the challenges facing the Company and the Company and
Consultant have had discussions regarding these and other matters relating to
the Company’s objectives.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1)Commencement and Term of Consulting Services from Consultant.

 

The Company hereby agrees to retain the Consultant to act in a consulting
capacity to the Company, and Consultant hereby agrees to provide certain
consulting services to the Company as described in Section 2 of this Agreement
for a period of six (6) months from the date at which a copy of this Agreement
is executed and delivered to Consultant with the Fees (defined in Section 4 of
this Agreement) (the “Term”), unless terminated earlier in accordance with the
terms of this Agreement.

 

2)Duties of Consultant.

 

Consultant agrees that it shall provide the following specified consulting
services:



●Assist the Company in packaging its investment story, by analyzing strengths
and weaknesses, as well as providing general strategy for its corporate
communications.



●Review the Company’s marketing materials and provide comments in order to make
them effective for distribution to existing and potential investors.



●At the Company’s request, review business plans, corporate strategies and
proposed financing transactions for the purpose of advising the Company of the
public relations implications thereof; and



●Assist the Company in the development and execution of a strategy to achieve a
Nasdaq listing.

 



 

 

 



3)Allocation of Time and Energies.

 



The Consultant hereby agrees to use its best efforts to diligently perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of the Company’s financial, public
relations and communications activities, subject to compliance with applicable
state and federal securities laws and regulations, all in accordance with the
prevailing standards of the investor relations industry.

 

The services to be provided by Consultant shall not be measured by the number of
hours devoted by Consultant’s staff on a per day basis and Consultant and the
Company agree that Consultant shall perform the duties set forth in Section 2 of
this Agreement in a diligent and professional manner. The Parties acknowledge
and agree that a disproportionately large amount of the effort to be expended
and the costs to be incurred by the Consultant and the benefits to be received
by the Company are expected to occur within or shortly after the first three (3)
months from the commencement of the Term of this Agreement. It is expressly
understood that Consultant’s performance of its duties hereunder will in no way
be measured by the price of the Company’s common stock, nor the trading volume
of the Company’s common stock.

 

The Parties acknowledge and agree that the services to be performed under this
Agreement are to be performed by Consultant and not by any individual staff
member of Consultant. At all times hereunder, the death, disability, or
incapacity of any member of Consultant’s staff shall not be deemed a breach of
this Agreement.

 

Compensation to Consultant for Consulting Services. In consideration for the
consulting services rendered to the Company as described in Section 2 of this
Agreement, the Company hereby agrees to pay Consultant the following consulting
fees (the “Fees”):

 

Common Stock Fee. A service fee equal to two hundred thousand (200,000) shares
of the Company’s restricted common stock issued at the time of the execution of
this agreement.

 

The stock certificate(s) should be in the name “LP Funding, LLC” and issued
within 14 working days of agreement. Each Certificate shall bear a restricted
securities legend in accordance with the Securities Act of 1933. These Fees
shall be for all purposes non-refundable in every respect. These shares are
fully earned at the time of execution of this agreement.

 

The Company agrees to deliver a true and accurate photocopy of the Board of
Directors’ resolution duly adopted by the Company’s Board of Directors
authorizing the issuance of the Shares in accordance with this Agreement.

 

The Company agrees to deliver a true and accurate photocopy of the Board of
Directors’ resolution(s) duly adopted by the Company’s Board of Directors
authorizing and approving this Agreement.

 

The Company agrees to deliver the Certificate(s) to Consultant (or any person
designated by Consultant) at Consultant’s address first shown on the first page
of this Agreement via overnight express mail, postage prepaid, or via similar
prepaid overnight express delivery at no cost to Consultant.

 

4)If requested at the time that the Fee is or will be paid, Consultant agrees to
execute an investment questionnaire and an investment agreement as is customary
for the issuance of the Shares in transactions similar to the transactions
contemplated by this Agreement and the said investment agreement shall not be
held or interpreted so as to contradict or contravene this Agreement or the
obligations recited herein in any way.

 



 

 

 

5)Termination.

 

Notwithstanding any other provision of this Agreement, the Company may terminate
this Agreement and its obligations hereunder at any time upon written notice to
Consultant delivered to the address set forth in the first paragraph of this
Agreement without further liability except as expressly set forth in this
Agreement.

 

6)Representations of Each of the Parties.

 

The Company represents that: (1) it has the requisite authority and power to
enter into this Agreement; (2) this Agreement and the obligations recited
hereunder have been approved by the respective board of directors or managers of
the Parties.

 

7)Additional Representations of the Company.

 

In addition, the Company represents that Company, and not Consultant, is
responsible to perform any and all due diligence on such lender, equity
purchaser or acquisition candidate introduced to it by Consultant under this
Agreement, prior to Company receiving funds or closing on any acquisition.
However, Consultant shall undertake its best efforts to avoid the introduction
of any third party which is known to Consultant to have had a prior reputation
or history of questionable, unethical, or illicit activities.

 

8)Assignment of Agreement & Assignment of Rights and Obligations.

 

Consultant’s services under this contract are offered to Company only and may
not be assigned by the Company to any other person or entity with which Company
merges or which acquires the Company or substantially all of its assets. In the
event of said merger or acquisition, except as otherwise set forth in this
Agreement, all compensation to Consultant herein under the schedules set forth
herein shall remain due and payable, and any compensation received by the
Consultant may be retained in the entirety by Consultant, all without any
reduction or pro---rating and shall be considered and remain fully paid and
non---assessable. Company shall assure that in the event of any merger,
acquisition, or similar change of form of entity that its successor entity shall
agree to complete all obligations to Consultant, including the provision and
transfer of all compensation herein, and the preservation of the value thereof
consistent with the rights granted to Consultant by the Company herein, and to
Shareholders.

 

9)Obligation for Expenses.

 

Consultant agrees to pay for all of its routine business expenses, such as
phone, mailing, labor, etc. In the event of the need for expenditures on
extraordinary items, such as travel required by/or specifically requested by the
Company, luncheons or dinners to large groups of investment professionals, print
advertisements in publications, etc., the Consultant will discuss those with the
Company and gain its prior written approval to incur those expenses on behalf of
the Company, and have it billed directly to the Company.

 

10)Indemnification of Consultant and Consultant’s Employees and Agents by the
Company.

 

The Company hereby agrees to indemnify and hold Consultant and Consultant’s
employees and agents (the “Indemnified Parties”) harmless against (i) any and
all liabilities, obligations, losses, damages, claims, actions, asserted against
any one or more of the Indemnified Parties, based upon, resulting from or
arising out of any misstatement or omission of material fact contained in one or
more of the statements, representations, press releases, announcements, reports,
or filings made or prepared by the Company or its agents, except to the extent
that the misstatement or the omission was a result of an act of Consultant, and
(ii) any cost or expense (including reasonable attorneys’ fees and court costs)
incurred by the Indemnified Parties or any of them in connection with the
foregoing (including, without limitation, any cost or expense incurred by the
Indemnified Parties in enforcing their rights pursuant to this Section 9). No
demand or claim for indemnification under this Section 9 may be made after 11:59
p.m., East Coast Standard Time (EST), on the date six (6) years following the
last date at which services were rendered to the Company under this Agreement or
any extension thereof.

 



 

 

 

11)Obligation for Compliance with Securities Laws.

 

The Parties agree that the Company shall assume and remain at all times
responsible for all information, statements, and documents released or provided
to Consultant and for compliance with Regulation FD or any other provisions of
the Securities Exchange Act of 1934 (the “1934 Act Obligations”).

 

12)Further Assurances.

 

Each of the Parties shall hereafter execute all documents and do all acts
reasonably necessary to effect the provisions of this Agreement.

 

13)Successors.

 

The provisions of this Agreement shall be deemed to obligate, extend to and
inure to the benefit of the successors, assigns, transferees, grantees, and
indemnities of each of the Parties to this Agreement.

 

14)Independent Counsel.

 

Each of the Parties to this Agreement acknowledges and agrees that it has been
represented by independent counsel of its own choice throughout all negotiations
which preceded the execution of this Agreement and the transactions referred to
in this Agreement, and each has executed this Agreement with the consent and
upon the advice of said independent counsel. Each party represents that he or it
fully understands the provisions of this Agreement, has consulted with counsel
concerning its terms and executes this Agreement of his or its own free choice
without reference to any representations, promises or expectations not set forth
herein.

 

15)Integration.

 

This Agreement, after full execution, acknowledgment and delivery, memorializes
and constitutes the entire agreement and understanding between the parties and
supersedes and replaces all prior negotiations and agreements of the parties,
whether written or unwritten. Each of the Parties to this Agreement acknowledges
that no other party, nor any agent or attorney of any other party has made any
promises, representations, or warranty whatsoever, express or implied, which is
not expressly contained in this Agreement; and each party further acknowledges
that he or it has not executed this Agreement in reliance upon any belief as to
any fact not expressly recited hereinabove.

 

16)Attorneys Fees.

 

In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys’ fees and other costs and expenses by the other
Parties to the dispute.

 

17)Captions & Exhibits.

 

The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation.

 



 

 

 

18)Severance.

 

If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.

 

19)Expenses Associated With This Agreement.

 

Each of the Parties agrees to bear its own costs, attorney’s fees and related
expenses associated with this Agreement.

 

20)Arbitration.

 

Any dispute or claim arising to or in any way related to this Agreement shall be
settled by arbitration in the State of New York. All arbitration shall be
conducted in accordance with the rules and regulations of the American
Arbitration Association (“AAA”). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties’ review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. Each of the Parties shall pay its own expenses associated with such
arbitration. A demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter has arisen and in no event shall such
demand be made after the date when institution of legal or equitable proceedings
based on such claim, dispute or other matter in question would be barred by the
applicable statutes of limitations. The decision of the arbitrators shall be
rendered within 60 days of submission of any claim or dispute, shall be in
writing and mailed to all the Parties included in the arbitration. The decision
of the arbitrator shall be binding upon the Parties and judgment in accordance
with that decision may be entered in any court having jurisdiction thereof.

 

21)Power to Bind.

 

A responsible officer of the Company has read and understands the contents of
this Agreement and is empowered and duly authorized on behalf of the Company to
execute it.

 

22)Confidentiality.

 

The Parties agree that the terms of this Agreement shall be kept strictly
confidential (a) except to the extent necessary to protect the rights of the
Parties or to satisfy the Company’s obligations under the Securities Exchange
Act of 1934 and the rules adopted by the Securities and Exchange Commission
thereunder and (b) unless the terms of this Agreement have been disclosed by the
other Party or have otherwise become part of the public domain.

 

 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 





Arkados Group, Inc.   LPF Communications         By: /s/ Terrence DeFranco   By:
/s/ William Luckman       William Luckman, Director Name (print): Terrence
DeFranco               Title:   Chief Executive Officer                 211
Warren Street #320       Newark, NJ 07103      

 

 

 

 

Accredited Investor Representations

 

The undersigned Consultant hereby represents and warrants to Arkados, Inc. (the
“Company”) as follows:

 

1.1.        Consultant understands that the Shares (as defined in the Consulting
Agreement, dated February 23, 2016, to which this Schedule is annexed) have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Consultant’s representations as expressed herein. The
Consultant understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Consultant must hold them indefinitely unless they are registered with
the Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Consultant acknowledges that the Company has no obligation to register or
qualify Shares for further transfer. The Consultant further acknowledges that if
an exemption from registration or qualification is available for further
transfer, it may be conditioned on various requirements, including, but not
limited to, the time and manner of sale, the holding period for the the Shares
and requirements relating to the Company which are outside of the Consultant’s
control, and which the Company is under no obligation, and may not be able, to
satisfy.

 

1.2.        No Public Market. The Consultant understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.

 

1.3.       Legends. The Consultant understands that the Shares may bear the
following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

1.4.       Accredited Investor. The Consultant is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act. The
Consultant is a sophisticated investor with substantial experience in evaluating
and investing in private offerings of securities in companies similar to the
Company, so that the Consultant is capable of evaluating the merits and risks of
the investment in the Shares and in the Company, and has the capacity to protect
the Consultant’s own interests. The Consultant has adequate means of providing
for the Consultant’s current financial needs and contingencies, is able to bear
the substantial economic risks of an investment in the Shares for an indefinite
period of time, has no need for liquidity in such investment and, at the present
time, could afford a complete loss of such investment. The Consultant has not
relied on the Company, or any manager, officer, employee, agent, representative
or professional advisor of the Company, for any legal, tax or financial advice,
and the Consultant has, to the extent the Consultant has deemed it to be
advisable, consulted with the Consultant’s own professional legal, financial
and/or tax advisors in connection with the Consultant’s receipt of the Shares.

 



 

 

 

1.5.       No General Solicitation. Neither the Consultant, nor (if an entity)
any of its officers, directors, managers, employees, agents, stockholders,
members or partners has either directly or indirectly (a) responded to any
general solicitation or (b) responded to any advertisement in connection with
the offer and sale of the Shares.

 

IN WITNESS WHEREOF, the undersigned has executed these Accredited Investor
Representations as of the date set forth below.

 



    LP FUNDING, LLC           /s/ William Luckman      (signature)          
Print Name: William Luckman, Director           Date: August 11, 2016

 

 